IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                                No. 00-60338

                             Summary Calendar


CHRISTIAN TOURS, INC.
                                                Plaintiff-Appellant,

                                   versus
HOMERIC TOURS, INC.
                                                Defendant-Appellee.




           Appeal from the United States District Court
             For the Northern District of Mississippi
                         (3:99-CV-79-B-A)


                            November 13, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Christian Tours, a Mississippi corporation, contracted with

Homeric Tours, a New York corporation, to provide air travel to

Greece, along with hotel accommodations, for a tour group. A price

dispute   later     occurred,   causing     Christian    Tours   to    sue   in

Mississippi state court.        Homeric removed on diversity grounds.

The   district    court   dismissed   the   case   for   want    of   personal

jurisdiction.     Christian appealed.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The district court was correct.        Federal courts sitting in

diversity follow state personal jurisdiction rules.          We therefore

inquire whether Homeric could have been reached by the Mississippi

long-arm statute, and if so, whether assertion of jurisdiction over

Homeric would comport with the Due Process Clause of the Fourteenth

Amendment.    That latter inquiry consists of two parts: 1) does

Homeric have sufficient minimum contacts with Mississippi, and 2)

if so, is assertion of jurisdiction by Mississippi fair?1           We hold

that Homeric lacked sufficient minimum contacts. We therefore need

not analyze the Mississippi long-arm statute, nor the other prong

of the Due Process inquiry.

     The parties concede that Homeric does not do business in

Mississippi. Christian argues that the minimum contacts requirement

is met by various incidents of the contract upon which they sue:

communications from New York to Mississippi and (allegedly) the

mailing of some airline tickets from New York to Mississippi.2

According    to   Christian,   this   provides   a   basis   for   specific

jurisdiction over disputes over that contract.




     1
       See Electrosource, Inc. v. Horizon Battery Technologies,
Ltd., 176 F.3d 867, 871 (5th Cir. 1999).
     2
        The parties dispute whether the tickets were actually
mailed.   We need not resolve that question. Assuming that the
tickets were mailed, that does not suffice to produce personal
jurisdiction.

                                      2
     However,    the   mere   fact   that    Homeric   contracted    with   a

Mississippi resident does not, alone, establish minimum contacts.3

Rather, one must look to the overall transaction of which the

contract was a part, with an eye towards determining whether the

defendant purposefully availed itself of the privilege of doing

business in the forum state.4             In Caldwell v. Palmetto State

Savings Bank,5 we held that a letter sent by the defendant to the

plaintiff:

     [I]s not enough to meet the constitutional requirement that a
     defendant purposefully avail himself of the benefits of the
     forum before he is hailed into court there. A court does not
     acquire jurisdiction over a defendant as the result of
     unilateral activities by another person. This case is unlike
     McGee v. International Life Insurance Co., in which the
     solicitation of a single insured was sufficient to establish
     personal jurisdiction over the defendant insurer.         The
     undisputed facts in this case show that the plaintiffs
     solicited the transactions.6

In other words, responding to a solicitation by an in-state party

does not constitute purposeful availment.

     Caldwell    controls     this   case.    Christian   solicited    this

transaction, therefore communications incident to that solicitation

do not constitute purposeful availment by Homeric.                  Further,

Homeric’s obligations under the contract were to be performed in



     3
         See Electrosource, 176 F.3d at 872.
     4
         Id.
     5
         811 F.2d 916 (5th Cir. 1987).
     6
         Id. at 918 (citations omitted).

                                      3
New York and Greece.   The mailing of tickets, even if it occurred,

was not Homeric’s essential duty under the contract.     Homeric’s

duty was to procure the tickets at the stated price and arrange

accommodations in Greece.   None of that occurred in Mississippi.

     We therefore AFFIRM the judgment of the district court.




                                 4